      Case 1:20-cv-00251-PAE-GWG Document 145 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LA’SHAUN CLARK,                                                :

                                                             :     ORDER
                          Plaintiff,
                                                             :     20 Civ. 251 (PAE) (GWG)
        -v.-
                                                             :
NEW YORK CITY HOUSING AUTHORITY;
NEW YORK INSULATION &                                        :
ENVIRONMENTAL SERVICES, INC.; JLC
ENVIRONMENTAL CONSULTANTS, INC;                              :
ROCKMILLS STEEL PRODUCTS CORP.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        The parties’ views have been considered with respect to the matters contained in this
order in accordance with Rule 16(b) of the Federal Rules of Civil Procedure. It is hereby
ORDERED as follows:

1.      Each party must immediately inform the Court of any change in that party’s address or
        telephone number. If a party fails to do so, the case may be dismissed or a default
        entered.

2.      The Court notes that the deadline for interrogatories and document requests has already
        expired. Nonetheless, the parties may make supplemental discovery requests if they had
        good cause for not making a particular requests earlier and the request is served by
        February 11, 2021.

3.      If a party has not made initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1), the other
        parties shall immediately remind that party of this fact and that party shall make the
        initial disclosure by February 11, 2021.

4.      All non-expert discovery shall be commenced in time to be completed by May 28, 2021.

5.      The parties shall disclose to each other in writing by May 28, 2021, if they intend to hire
        an expert witness as part of their case-in-chief. If any party so states, the parties shall
        confer and file with the Court by June 11, 2021, either separate proposals or a joint
        proposal as to a schedule for expert disclosures and discovery.
      Case 1:20-cv-00251-PAE-GWG Document 145 Filed 01/27/21 Page 2 of 2




6.     If no party states that it is engaging an expert, any request for permission to make a
       summary judgment motion shall be filed by June 11, 2021.

7.     If all parties are in agreement, the parties may request a mediation at any time by filing a
       letter on ECF so requesting.

8.     All discovery (including requests for admission and any applications to the Court with
       respect to the conduct of discovery) must be initiated in time to be concluded by the
       deadline for all discovery. Any contention that a party has not responded properly to a
       discovery request must be brought to the Court’s attention immediately and in
       accordance with the Court’s Individual Practices. Any application for an extension of the
       time limitations herein must be made as soon as the cause for the extension becomes
       known to the party making the application. The application also must state the position
       of all other parties on the proposed extension and must show good cause therefor not
       foreseeable as of the date of this Order. ‘Good cause’ as used in this paragraph does not
       include circumstances within the control of counsel or the party. Any application not in
       compliance with this paragraph will be denied. Failure to comply with the terms of this
       Order may also result in sanctions.

9.     All applications to the Court must comply with this Court’s Individual Practices, which
       are available through the Clerk’s Office or at: www.nysd.uscourts.gov/judges.htm

10.    Discovery motions -- that is, any application pursuant to Rules 26 through 37 or 45 -- not
       only must comply with ¶ 2.A. of the Court’s Individual Practices but also must be made
       promptly after the cause for such a motion arises. In addition, absent extraordinary
       circumstances no such application will be considered if made later than 30 days prior to
       the close of discovery. Untimely applications will be denied.

11.    Please be aware that the Pro Se Office at the United States Courthouse, 500 Pearl Street,
       Room 230, New York, New York ((212) 805-0175) may be of assistance in connection
       with court procedures.

Dated: New York, New York

        January 27, 2021

                                                     SO ORDERED:




                                                 2
